UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Street Suite 2900 Chicago, IL 60601 (Address of principal executive offices) Mareile Cusack 200 East Randolph Street Suite 2900 Chicago, IL 60601 (Name and address of agent for service) with a copy to: Arthur Don Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 (312) 456-8438 Registrant's telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2014 Date of reporting period: December 31, 2013 Item 1. Schedule of Investments. Ariel Fund schedule of investments 12.31.13 (Unaudited) Number of shares Common stocks—95.78% Value Consumer discretionary & services—29.76% Royal Caribbean Cruises Ltd. $ Gannett Co., Inc. International Game Technology International Speedway Corp., Class A Interpublic Group of Cos., Inc. Mohawk Industries, Inc. (a) Newell Rubbermaid Inc. Meredith Corp. Graham Holdings Co., Class B (a) DeVry Education Group Inc. Madison Square Garden Co., Class A (a) Sotheby's Nordstrom, Inc. Consumer staples—2.00% J.M. Smucker Co. McCormick & Co., Inc. Energy—2.32% Contango Oil & Gas Co. (a)(b) Financial services—32.76% KKR & Co. L.P. Lazard Ltd, Class A Janus Capital Group Inc. Jones Lang LaSalle Inc. CBRE Group, Inc., Class A (a) Western Union Co. First American Financial Corp. Fair Isaac Corp. Dun & Bradstreet Corp. City National Corp. Health care—8.92% Hospira, Inc. (a) Charles River Laboratories Intl Inc. (a) Bio-Rad Laboratories, Inc., Class A (a) Symmetry Medical Inc. (a) (b) Materials & processing—5.39% Simpson Manufacturing Co., Inc. US Silica Holdings Inc. Interface, Inc. Producer durables—11.94% Bristow Group Inc. Snap-on Inc. Brady Corp., Class A IDEX Corp. Littelfuse, Inc. MTS Systems Corp. Technology—2.69% Anixter Intl Inc. (a) Total common stocks (Cost $1,314,941,812) Principal Amount Repurchase Agreement—4.09% Value $ Fixed Income Clearing Corporation, 0.00%, dated 12/31/2013, due 01/02/2014, repurchase price $102,870,628, (collateralized by Federal Home Loan Bank, value $88,314,944, 0.500%, due 06/12/2015; U.S. Treasury Note, value $16,615,744, 0.375%, due 06/30/2015) (Cost $102,870,628) $ Total Investments (Cost $1,417,812,440)—99.87% Other Assets less Liabilities—0.13% Net Assets—100.00% $ (a) Non-income producing. (b) Affiliated company (See Note Three). A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Appreciation Fund schedule of investments 12.31.13 (Unaudited) Number of shares Common stocks—93.61% Value Consumer discretionary & services—29.71% Interpublic Group of Cos., Inc. $ International Game Technology CBS Corp., Class B Viacom, Inc., Class B Nordstrom, Inc. Coach, Inc. International Speedway Corp., Class A Omnicom Group Inc. Gannett Co., Inc. Newell Rubbermaid Inc. Sotheby's DeVry Education Group Inc. Apollo Group, Inc., Class A (a) Madison Square Garden, Co., Class A (a) Tiffany & Co. Consumer staples—1.48% J.M. Smucker Co. Energy—1.31% Contango Oil & Gas Co. (a) Financial services—35.86% Lazard Ltd, Class A First American Financial Corp. Western Union Co. Jones Lang LaSalle Inc. AFLAC Inc. Northern Trust Corp. City National Corp. Franklin Resources, Inc. Janus Capital Group Inc. Blackstone Group L.P. KKR & Co. L.P. T. Rowe Price Group, Inc. CBRE Group, Inc., Class A (a) Health care—14.00% St. Jude Medical, Inc. Hospira, Inc. (a) Thermo Fisher Scientific Inc. Zimmer Holdings, Inc. Bio-Rad Laboratories, Inc., Class A (a) Producer durables—11.25% Illinois Tool Works Inc. Towers Watson, Class A Snap-on Inc. Stanley Black & Decker, Inc. Bristow Group Inc. Total common stocks (Cost $1,083,839,249) Principal Amount Repurchase Agreement—4.85% Value $ Fixed Income Clearing Corporation, 0.00%, dated 12/31/2013, due 01/02/2014, repurchase price $102,163,869, (collateralized byU.S. Treasury Note, value $104,207,154, 2.250%, due 01/31/2015) (Cost $102,163,869) $ Total Investments (Cost $1,186,003,118)—98.46% Cash, Other Assets less Liabilities—1.54% Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Focus Fund schedule of investments 12.31.13 (Unaudited) Number of shares Common stocks—98.45% Value Consumer discretionary & services—18.13% DIRECTV (a) $ Target Corp. Apollo Education Group, Inc., Class A (a) Omnicom Group Inc. International Game Technology DeVry Education Group Inc. Consumer staples—4.17% CVS Caremark Corp. Energy—14.56% National Oilwell Varco Exxon Mobil Corp. Chesapeake Energy Corp. Apache Corp. Financial services—16.83% Western Union Co. JPMorgan Chase & Co. Goldman Sachs Group, Inc. Morgan Stanley Bank of New York Mellon Corp. First American Financial Corp. Health care—12.42% Johnson & Johnson Hospira, Inc. (a) Zimmer Holdings, Inc. Baxter Intl Inc. Materials & processing—3.00% Mosiac Co. Producer durables—16.21% Lockheed Martin Corp. Stanley Black & Decker, Inc. Snap-on Inc. Illinois Tool Works Inc. Technology—13.13% International Business Machines Corp. Microsoft Corp. Oracle Corp. Total common stocks (Cost $42,866,126) Principal Amount Repurchase Agreement—1.41% Value $ Fixed Income Clearing Corporation, 0.00%, dated 12/31/2013, due 01/02/2014, repurchase price $811,207, (collateralized by Federal Home Loan Bank, value $828,094, 0.500%, due 06/12/2015) (Cost $811,207) $ Total Investments (Cost $43,677,333)—99.86% Other Assets less Liabilities—0.14% Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Discovery Fund schedule of investments 12.31.13 (Unaudited) Number of shares Common stocks—95.29% Value Consumer discretionary & services—11.10% International Speedway Corp., Class A $ Rosetta Stone Inc. (a) XO Group Inc. (a) Superior Industries Intl Inc. Callaway Golf Co. Energy—11.14% Contango Oil & Gas Co. (a) Mitcham Industries, Inc. (a) Gulf Island Fabrication, Inc. Financial services—16.03% First American Financial Corp. Cowen Group, Inc., Class A (a) AV Homes, Inc. (a) MB Financial, Inc. Capital Southwest Corp. Health care—7.10% POZEN Inc. (a) Emergent Biosolutions Inc. (a) Vical Inc. (a) Materials & processing—8.73% Rentech, Inc. (a) Landec Corp. (a) Simpson Manufacturing Co., Inc. Producer durables—14.88% Erickson Air-Crane, Inc. (a) Team, Inc. (a) Spartan Motors Inc. Brink's Co. Furmanite Corp. (a) Littelfuse Inc. Technology—20.89% Imation Corp. (a) PCTEL, Inc. RealNetworks, Inc. (a) Tessera Technologies, Inc. ARC Document Solutions Inc. (a) Brooks Automation, Inc. Sigma Designs, Inc. (a) FormFactor, Inc. (a) Multi-Fineline Electronix, Inc. (a) Oplink Communications, Inc. (a) Utilities—5.42% ORBCOMM Inc. (a) Pendrell Corp (a) Total common stocks (Cost $43,736,561) Principal Amount Repurchase Agreement—4.89% Value $ Fixed Income Clearing Corporation, 0.00%, dated 12/31/2013, due 01/02/2014, repurchase price $2,602,591, (collateralized by Federal Home Loan Bank, value $2,654,919, 0.500%, due 06/12/2015) (Cost $2,602,591) $ Total Investments (Cost $46,339,152)—100.18% Liabilities less Cash, Other Assets—(0.18)% ) Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel International Fund schedule of investments 12.31.13 (Unaudited) Number of shares Common stocks—92.03% Value Austria—0.35% Vienna Insurance Group $ Canada—1.48% Fairfax Financial Holdings Ltd. Tim Hortons Inc. China—4.95% China Mobile Ltd. ADR Baidu, Inc. ADR (a) China Mobile Ltd. Czech Republic—0.18% 72 Komercni Banka AS Finland—3.09% Nokia Corp. ADR Nokia Corp. France—3.74% Eutelsat Communications BNP Paribas SA L'Air Liquide S.A. Germany—8.88% Deutsche Boerse AG Dialog Semiconductor plc (a) Telefonica Deutschland Holding AG 72 Rational AG Infineon Techologies AG 72 MTU Aero Engines AG Hong Kong—1.45% Yue Yuen Industrial Ireland—2.93% Ryanair Holdings plc ADR Italy—4.25% Snam SpA Mediaset SpA DiaSorin SpA Japan—16.83% Shimamura Co., Ltd. Nintendo Co., Ltd. Tokyo Electron Ltd. Canon Inc. Toyota Motor Corp. Daito Trust Construction Co., Ltd. Japan Tobacco Inc. Canon Inc. ADR Murata Manufacturing Co., Ltd. OBIC Co. Ltd. Toyota Motor Corp. ADR Nikon Corp. Denso Corp. Chugai Pharmaceuticals Co., Ltd. Nintendo Co., Ltd ADR Luxembourg—1.54% RTL Group Netherlands—4.80% Koninklijke Ahold NV Norway—0.53% Gjensidige Forsikring ASA Singapore—0.09% Oversea-Chinese Banking Corp. Ltd. Spain—1.11% Tecnicas Reunidas SA Sweden—1.44% H&M Hennes & Mauritz AB, Class B Autoliv Inc. Switzerland—13.03% Roche Holding AG Nestle SA Zurich Insurance Group Ltd UBS AG Swisscom AG 77 Banque Cantonale Vaudoise United Kingdom—16.93% GlaxoSmithKline plc ADR Tesco plc HSBC Holdings plc Royal Dutch Shell plc, Class A Royal Dutch Shell plc ADR Wm. Morrison Supermarkets plc Croda Intl plc British Telecom Group plc BT Group plc ADR The Restaurant Group plc British American Tobacco plc ADR IG Group Holdings plc GlaxoSmithKline plc United States—4.43% Harman Intl Industries Inc. Tumi Holdings Inc. (a) Broadcom Corp., Class A Schlumberger Ltd. Ruckus Wireless, Inc. (a) TIBCO Software Inc. (a) Philip Morris Intl Inc. Total common stocks (Cost $6,897,721) Number of Shares Investment Companies—2.49% Value Exchange Traded Funds—2.49% Vanguard MSCI EAFE ETF $ Vanguard MSCI Pacific ETF Total investment companies (Cost $180,325) Principal Amount Repurchase Agreement—2.24% Value $ Fixed Income Clearing Corporation, 0.00%, dated 12/31/2013, due 01/02/2014, repurchase price $198,974, (collateralized by Federal Home Loan Bank, value $205,769, 0.500%, due 06/12/2015) (Cost $198,974) $ Total Investments (Cost $7,277,020)—96.76% Cash, Other Assets less Liabilities—3.24% Net Assets—100.00% $ (a) Non-income producing. ADR American Depositary Receipt See Notes to Schedules of Investments. Ariel Global Fund schedule of investments 12.31.13 (Unaudited) Number of shares Common stocks—94.27% Value Brazil—0.30% Telefonica Brasil SA ADR $ Canada—1.63% Fairfax Financial Holdings Ltd. Tim Hortons Inc. China—4.04% China Mobile Ltd. ADR Baidu, Inc. ADR(a) China Mobile Ltd. Mindray Medical Intl Ltd. Czech Republic—0.17% Komercni Banka AS Finland—1.92% Nokia Corp. ADR Nokia Corp. France—2.36% Eutelsat Communications BNP Paribas SA Germany—5.09% Deutsche Boerse AG Telefonica Deutschland Holding AG Dialog Semiconductor plc (a) Hong Kong—0.83% Yue Yuen Industrial Ireland—0.55% Ryanair Holdings plc ADR Italy—1.47% Snam SpA Japan—9.53% Shimamura Co., Ltd. Canon Inc. Nintendo Co., Ltd. Tokyo Electron Ltd. Daito Trust Construction Co., Ltd. Japan Tobacco Inc. Toyota Motor Corp. Toyota Motor Corp. ADR Nikon Corp. Canon Inc. ADR Luxembourg—0.44% RTL Group Netherlands—3.57% Koninklijke Ahold NV Singapore—0.07% Oversea-Chinese Banking Corp. Ltd. Spain—1.10% Tecnicas Reunidas SA Sweden—0.22% Autoliv Inc. Switzerland—8.97% Roche Holding AG Zurich Insurance Group Ltd Swisscom AG Nestle SA UBS AG Turkey—0.26% Turkcell Iletisim Hizmetleri AS ADR (a) United Kingdom—11.38% GlaxoSmithKline plc ADR Tesco plc Royal Dutch Shell plc ADR HSBC Holdings plc Royal Dutch Shell plc, Class A Wm. Morrison Supermarkets plc HSBC Holdings plc ADR Croda Intl plc British Telecom Group plc BT Group plc ADR United States—40.37% Johnson & Johnson Microsoft Corp. Gilead Sciences, Inc. (a) Harman Intl Industries Inc. Broadcom Corp., Class A Quest Diagnostics Inc. Acacia Research Corporation Tumi Holdings Inc. (a) NVIDIA Corp. U.S. Bancorp Praxair, Inc. Wal-Mart Stores, Inc. Philip Morris Intl Inc. Coach, Inc. Ruckus Wireless, Inc. (a) The PNC Financial Service Group, Inc. Berkshire Hathaway Inc., Class B (a) EMC Corp. Occidental Petroleum Corp. TIBCO Software Inc. (a) QLogic Corp. (a) Expeditors Intl of Washington M&T Bank Corp. Total common stocks (Cost $30,442,632) Principal Amount Repurchase Agreement—4.88% Value $ Fixed Income Clearing Corporation, 0.00%, dated 12/31/2013, due 01/02/2014, repurchase price $1,791,006, (collateralized by Federal Home Loan Bank, value $1,831,844, 0.500%, due 06/12/2015) (Cost $1,791,006) $ Total Investments (Cost $32,233,638)—99.15% Cash, Other Assets less Liabilities—0.85% Net Assets—100.00% $ (a) Non-income producing. ADR American Depositary Receipt See Notes to Schedules of Investments. Notes to schedules of investments 12.31.13 (unaudited) NOTE ONE | ORGANIZATION Ariel Investment Trust (the “Trust”) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund, Ariel Discovery Fund, Ariel International Fund and Ariel Global Fund (the “Funds”) are series of the Trust.Ariel Focus Fund is a non-diversified Fund, all other Funds are diversified.The Funds issue two classes of shares: an Investor Class and an Institutional Class. NOTE TWO | SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant policies related to investments of the Funds held at December 31, 2013. Securities valuation– Securities for which market quotations are readily available are valued at the last sale price on the national securities exchange on which such securities are primarily traded and, in the case of securities reported on the Nasdaq system, are valued based on the Nasdaq Official Closing Price. If a closing price is not reported, equity securities for which reliable bid and ask quotations are available are valued at the mean between bid and ask prices. Certain common stocks that trade on foreign exchanges are subject to valuation adjustments to account for the market movement between the close of the foreign market in which the security is traded and the close of the New York Stock Exchange. These securities are valued by pricing vendors that consider the correlation patterns of price movements of the foreign security to the intraday trading in the U.S. markets. Debt obligations having a maturity of 60 days or less are valued at amortized cost, which approximates market value.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees. Fair value measurements – Accounting Standards CodificationTM (ASC) 820-10 establishes a three-tier framework for measuring fair value based on a hierarchy of inputs.The hierarchy distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ investments and are summarized below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, “quoted” prices in inactive markets, dealer indications, and inputs corroborated by observable market data) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds use valuation techniques to measure fair value that are consistent with the market approach and/or income approach, depending on the type of security and the particular circumstance. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable securities. The income approach uses valuation techniques to discount estimated future cash flows to present value. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2013, in valuing the Funds’ investments carried at fair value: Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel DiscoveryFund Ariel International Fund Ariel Global Fund Level 1 $ Level 2*+ Level 3 - Fair Value at 12.31.13 $ *As of December 31, 2013, Level 2 investments held are repurchase agreements.See Schedule of Investments. +As of December 31, 2013, Level 2 investments held are forward currency contracts, which are reflected at the unrealized appreciation (depreciation) on the contract, repurchase agreements and certain foreign stocks.See Schedule of Investments. Notes to schedules of investments 12.31.13 (unaudited) Ariel International Fund Ariel Global Fund Transfers into Level 1 $- $- Transfers out of Level 1 Transfers into Level 2 Transfers out of Level 2 - - There were no transfers between levels for Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund and Ariel Discovery Fund. Transfers were made due to valuation adjustments on foreign common stocks to account for the market movement between the close of a foreign market and the close of the New York Stock Exchange.Transfers between levels are recognized at the end of the reporting period. Forward currency contracts derive their value from underlying exchange rates.These instruments are normally valued by pricing vendors using pricing models.The pricing models typically use inputs that are observed from active markets such as exchange rates.As such, forward currency contracts were categorized as Level 2. Foreign Currency– Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party.Realized gains (losses) and unrealized appreciation (depreciation) on securities include the effects of changes in security prices.Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Forward Currency Contracts – Ariel International Fund and Ariel Global Fund enter into forward currency contracts to provide the appropriate currency exposure related to protecting the value of securities and related receivables and payables against changes in foreign exchange rates.The primary risk associated with a Fund’s use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the Fund under the contracts.Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties.Forward currency contracts are subject to the translations of foreign exchange rate fluctuations. Contracts are “marked-to-market” daily and any resulting unrealized gains (losses) are recorded as unrealized appreciation (depreciation) on foreign currency translations. The Funds record realized gains (losses) at the time the forward currency contract is settled or closed on the Statement of Operations as realized gain (loss) on foreign currency transactions. Repurchase agreements– The Funds may enter into repurchase agreements with recognized financial institutions and in all instances hold underlying securities as collateral with a value at least equal to the total repurchase price such financial institutions have agreed to pay. Securities transactions– Securities transactions are accounted for on a trade date basis. NOTE THREE | TRANSACTIONS WITH AFFILIATED COMPANIES If a Fund’s holding represents ownership of 5% or more of the voting securities of a company, the company is deemed to be an affiliate as defined in the 1940 Act.Ariel Fund had the following transactions during the three months ended December 31, 2013, with affiliated companies: Share Activity Three Months Ended December 31, 2013 Security Name Balance September 30, Purchases Sales Balance December 31, Market Value Dividends Credited to Income Amount of Gain (Loss) Realized on Sale of Shares Contango Oil & Gas Co. - Symmetry Medical Inc. - - - $ - $ - Notes to schedules of investments 12.31.13 (unaudited) NOTE FOUR | FEDERAL INCOME TAXES At December 31, 2013, the cost of investment securities for tax purposes was as follows: Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Ariel International Fund Ariel Global Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. NOTE FIVE | FORWARD CURRENCY CONTRACTS At December 31, 2013, the open forward currency contracts (State Street Bank and Trust as counterparty) are: Contract Settlement Date Currency to be Received Amount to be Received Currency to be Delivered Amount to be Delivered Unrealized Appreciation (Depreciation) Ariel International Fund 01/16/2014 GBP CHF 01/16/2014 DKK CHF 01/16/2014 AUD JPY 01/16/2014 AUD CHF 01/16/2014 AUD CHF 01/17/2014 SGD JPY 01/17/2014 GBP CHF 01/17/2014 EUR CHF 01/17/2014 GBP USD 01/17/2014 AUD USD 01/24/2014 AUD CAD 01/24/2014 AUD CAD 02/13/2014 SEK EUR 02/13/2014 SEK EUR 02/13/2014 SEK EUR 02/13/2014 JPY USD 02/18/2014 SGD EUR 02/18/2014 AUD CHF 02/18/2014 AUD USD 03/17/2014 SGD EUR 03/17/2014 AUD CAD 26 03/17/2014 GBP USD 03/17/2014 SGD USD 03/17/2014 EUR USD 78 03/17/2014 GBP USD Ariel Global Fund 01/16/2014 AUD EUR 01/16/2014 MXN EUR 01/16/2014 THB JPY 01/16/2014 DKK EUR 01/16/2014 ZAR GBP 01/16/2014 ILS EUR 01/16/2014 AUD CHF 01/16/2014 EUR MXN 01/16/2014 USD GBP 01/16/2014 USD JPY 01/16/2014 USD CHF 01/16/2014 USD CHF 01/17/2014 AUD EUR 01/17/2014 SGD CHF 01/17/2014 MXN EUR 01/27/2014 USD EUR 02/06/2014 USD EUR 02/13/2014 SEK EUR 02/13/2014 AUD CHF 02/13/2014 AUD EUR Notes to schedules of investments 12.31.13 (unaudited) 02/13/2014 CAD EUR 02/13/2014 AUD EUR 02/13/2014 CAD EUR 03/17/2014 NOK CHF 03/17/2014 AUD EUR 03/17/2014 SEK EUR 03/17/2014 CAD CHF 03/19/2014 SGD CHF 03/19/2014 CAD CHF 03/19/2014 SEK CHF 03/19/2014 USD GBP Item 2. Controls and Procedures. (a) The registrant’s certifying officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”)) are effective based on their evaluation of these controls and procedures as of a date within 90 days prior to the filing date of this document. (b) There were no significant changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act), or in other factors that could significantly affect this control, that occurred during the registrant's last fiscal quarter, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 3. Exhibits. (a) Exhibit 99.Cert. – Certification for each principal executive and principal financial officer ofthe registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Ariel Investment Trust By:/s/Mellody Hobson Mellody Hobson President and Principal Executive Officer Date:February 14, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/Mellody Hobson Mellody Hobson President and Principal Executive Officer Date:February 14, 2014 By:/s/Jeffrey Rapaport Jeffrey Rapaport Treasurer and Chief Financial Officer Date:February 14, 2014
